          Case 1:04-cr-01106-LTS Document 160
                                          161 Filed 06/22/20
                                                    06/23/20 Page 1 of 1




June 22, 2020                                                                   Martin S. Bloor
                                                                                Direct Phone 212-883-4941
                                                                                Direct Fax   646-880-3656
VIA ECF                                                                         mbloor@cozen.com



The Honorable Laura Taylor Swain, U.S.D.J.
United States District Court
Southern District of New York
Daniel Patrick Moynihan
                                                                          MEMO ENDORSED
United States Courthouse
500 Pearl Street
New York, New York 10007-1312

Re:     USA v. Nana Sarpong, No. 1:04-cr-01106-05-LTS

Dear Judge Swain:

This firm has recently been engaged on a pro bono basis to represent Nana Sarpong, who is
currently serving a period of incarceration in connection with the above captioned matter. We
are currently evaluating a motion for compassionate release pursuant to 18 U.S.C.
§ 3582(c)(1)(A)(i). Given the age of this case, we are having difficulty locating some key
documents necessary to our assessment, in particular a copy of Mr. Sarpong’s Presentence
Investigation Report, which your honor directed the U.S. Probation Department (“Probation
Department”) prepare by order dated October 10, 2006, and the Supplemental Presentence
Report, received by the Court on April 8, 2015 [ECF 146] in connection with Mr. Sarpong’s
Motion for Modification or Reduction of Sentence Pursuant to 18 U.S.C. § 3582(c)(2) (together,
“PSRs”).

We respectfully request an order directing the Probation Department to provide copies of the
PSRs to counsel to assist in our representation of Mr. Sarpong. We have reached out to the
government concerning this request, but have not heard back by time of filing.

Thank you for your attention to this matter.

Respectfully submitted,
                                                       The Probation Department is directed to provide copies of the
COZEN O'CONNOR                                         referenced PSR and Supplement to Mr. Bloor.

                                                       SO ORDERED.
                                                       6/22/2020
By:     Martin S. Bloor
                                                       /s/ Laura Taylor Swain, USDJ




 LEGAL\47142934\1


                                         277 Park Avenue New York, NY 10172
                          212.883.4900     888.864.3013    212.986.0604 Fax   cozen.com
